Notice of Pre-AIA  or AIA  Status

DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions.  This office action is in response to applicant’s communication of January 20, 2021.  Claims 31, 33-38, 40-45, and 47-50 are pending and have been examined.  


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Longmeyer on February 17, 2021.

Please amend ONLY claims 45 and 47-50 are as follows:


IN THE CLAIMS

1-30.  (cancelled)
31.  (previously presented)  A computer-implemented method for applying enrichment services hosted on a second interchange network to a payment transaction initiated 
receiving, at a transfer process module hosted on the first interchange network, a first service request from a requestor, wherein the first service request includes request data associated with a corresponding payment transaction over the first interchange network , wherein a payment card used in the corresponding payment transaction has been identified by the requestor as registered for the enrichment services, wherein the first service request has a first set of file characteristics including a first file name, a first file header, and a first file structure each formatted in accordance with the first set of proprietary communications standards and not in accordance with the second set of proprietary communications standards;
transforming, by the transfer process module, the first service request to create a second service request that includes the request data, wherein the second service request has a second set of file characteristics including a second file name, a second file header, and a second file structure each formatted in accordance with the second set of proprietary communications standards and not in accordance with the first set of proprietary communications standards;
receiving, at an enrichment services computer system hosted on the second interchange network, the second service request;
generating, by the enrichment services computer system, a first service response that includes response data based on applying at least one of a virtual card mapping service, a transaction rules and limits service, and an alert notifications service to the payment transaction corresponding to the request data, wherein the first service response has a third set of file characteristics formatted in accordance with the second set of proprietary communications standards and not in accordance with the first set of proprietary communications standards;
receiving, at the transfer process module, the first service response;

transmitting, by the transfer process module, the second services response to at least one of a cardholder of the payment card and the requestor.
32.  (cancelled)  
33.  (previously presented)  A computer-implemented method in accordance with Claim 31, further comprising providing, by the enrichment services computer system, the transfer process module to the requestor for hosting on the first interchange network.
34.  (previously presented)  A computer-implemented method in accordance with Claim 31, wherein applying the at least one of the virtual card mapping service, the transaction rules and limits service, and the alert notifications service to the payment transaction comprises:
retrieving, by the enrichment services computer system using the request data, an account identifier associated with the payment card used in the payment transaction;
confirming, by the enrichment services computer system, that the retrieved account identifier is included in a plurality of registered account identifiers stored within a memory device coupled to the enrichment services computer system; and
retrieving, by the enrichment services computer system from the memory device, the at least one of the virtual card mapping service, the transaction rules and limits service, and the alert notifications service associated with the payment card.
35.  (previously presented)  A computer-implemented method in accordance with Claim 31, wherein generating the first service response comprises generating an instruction that an issuer bank associated with the requestor decline the payment transaction based upon a result of the applying the at least one of the virtual card mapping service, the transaction rules and limits service, and the alert notifications service to the payment transaction.

37.  (previously presented)  A computer-implemented method in accordance with Claim 31, wherein transforming the first service request to create the second service request comprises applying a data layout protocol to the first set of file characteristics.
38.  (previously presented)  A system for applying enrichment services hosted on a second interchange network to a payment transaction initiated over a first interchange network, wherein the first interchange network utilizes a first set of proprietary communications standards for the exchange of financial transaction data and the settlement of funds between financial institutions that are members of the first interchange network and the second interchange network utilizes a second set of proprietary communications standards for the exchange of financial transaction data and the settlement of funds between financial institutions that are members of the second interchange network, said system comprising:
a first computing device hosted on the first interchange network, the first computing device including at least one first processor and a first computer-readable storage device having encoded thereon first computer-executable instructions; and
 a second computing device hosted on the second interchange network, the second computing device including at least one second processor and a second computer-readable storage device having encoded thereon second computer-executable instructions, wherein:
the first computer-executable instructions are executable to cause the at least one first processor to receive a first service request from a requestor, wherein the first service request includes request data associated with a corresponding payment transaction over the first 
the first computer-executable instructions are executable to further cause the at least one first processor to transform the first service request to create a second service request that includes the request data, wherein the second service request has a second set of file characteristics including a second file name, a second file header, and a second file structure each formatted in accordance with the second set of proprietary communications standards and not in accordance with the first set of proprietary communications standards;
the second computer-executable instructions are executable to cause the at least one second processor to receive the second service request;
the second computer-executable instructions are executable to further cause the at least one second processor to generate a first service response that includes response data based on applying at least one of a virtual card mapping service, a transaction rules and limits service, and an alert notifications service to the payment transaction corresponding to the request data, wherein the first service response has a third set of file characteristics formatted in accordance with the second set of proprietary communications standards and not in accordance with the first set of proprietary communications standards;
the first computer-executable instructions are executable to further cause the at least one first processor to receive the first service response;
the first computer-executable instructions are executable to further cause the at least one first processor to transform the first service response to create a second service response that includes the response data, wherein the second service response has a fourth set of file characteristics formatted in accordance with the first set of proprietary communications standards and not in accordance with the second set of proprietary communications standards; and

39.  (cancelled)  
40.  (previously presented)  The system in accordance with Claim 38, wherein the second computer-executable instructions are executable to further cause the at least one second processor to provide the first computer-executable instructions to the requestor for installation on the first computing device.
41.  (previously presented)  The system in accordance with Claim 38, wherein the second computer-executable instructions are executable to further cause the at least one second processor to apply the at least one of the virtual card mapping service, the transaction rules and limits service, and the alert notifications service to the payment transaction by:
retrieving, using the request data, an account identifier associated with the payment card used in the payment transaction;
confirming that the retrieved account identifier is included in a plurality of registered account identifiers stored within a memory device coupled to the enrichment services computer system; and
retrieving, from the memory device, the at least one of the virtual card mapping service, the transaction rules and limits service, and the alert notifications service associated with the payment card.
42.  (previously presented)  The system in accordance with Claim 38, wherein the second computer-executable instructions are executable to further cause the at least one second processor to generate the first service response by generating an instruction that an issuer bank associated with the requestor decline the payment transaction based upon a result of the applying the at least one of the virtual card mapping service, the transaction rules and limits service, and the alert notifications service to the payment transaction.

44.  (previously presented)  The system in accordance with Claim 38, wherein the first computer-executable instructions are executable to further cause the at least one first processor to transform the first service request to create the second service request by applying a data layout protocol to the first set of file characteristics.
45.  (currently amended)  Non-transitory computer-readable storage media for applying enrichment services hosted on a second interchange network to a payment transaction initiated over a first interchange network, wherein the first interchange network utilizes a first set of proprietary communications standards for the exchange of financial transaction data and the settlement of funds between financial institutions that are members of the first interchange network and the second interchange network utilizes a second set of proprietary communications standards for the exchange of financial transaction data and the settlement of funds between financial institutions that are members of the second interchange network, said computer readable storage media having embodied thereon (i) a first set of computer-executable instructions for execution by at least one first processor associated with a first computing device hosted on the first interchange network and coupled to a first computer-readable storage device, and (ii) a second set of computer-executable instructions for execution by at least one second processor associated with a second computing device hosted on the second interchange network and coupled to a second computer-readable storage device, wherein:
the first set of computer-executable instructions, when executed by the at least one first processor, cause the at least one first processor to receive a first service request from a requestor, wherein the first service request includes request data associated with a corresponding 
the first set of computer-executable instructions, when executed by the at least one first processor, further cause the at least one first processor to transform the first service request to create a second service request that includes the request data, wherein the second service request has a second set of file characteristics including a second file name, a second file header, and a second file structure each formatted in accordance with the second set of proprietary communications standards and not in accordance with the first set of proprietary communications standards;
the second set of computer-executable instructions, when executed by the at least one second processor, cause the at least one second processor to receive the second service request;
the second set of computer-executable instructions, when executed by the at least one second processor, further cause the at least one second processor to generate a first service response that includes response data based on applying at least one of a virtual card mapping service, a transaction rules and limits service, and an alert notifications service to the payment transaction corresponding to the request data, wherein the first service response has a third set of file characteristics formatted in accordance with the second set of proprietary communications standards and not in accordance with the first set of proprietary communications standards;
the first set of computer-executable instructions, when executed by the at least one first processor, further cause the at least one first processor to receive the first service response;
the first set of computer-executable instructions, when executed by the at least one first processor, further cause the at least one first processor to transform the first service response to create a second service response that includes the response data, wherein the second service response has a fourth set of file characteristics formatted in accordance with the first set of 
the first set of computer-executable instructions, when executed by the at least one first processor, further cause the at least one first processor to transmit the second services response to at least one of a cardholder of the payment card and the requestor.
46.  (cancelled)  
47.  (currently amended)  The non-transitory computer-readable storage media in accordance with Claim 45, wherein the second set of computer-executable instructions, when executed by the at least one second processor, further cause the at least one second processor to provide the first set of computer-executable instructions to the requestor for installation on the first computing device.
48.  (currently amended)  The non-transitory computer-readable storage media in accordance with Claim 45, wherein the second set of computer-executable instructions, when executed by the at least one second processor, further cause the at least one second processor to apply the at least one of the virtual card mapping service, the transaction rules and limits service, and the alert notifications service to the payment transaction by:
retrieving, using the request data, an account identifier associated with the payment card used in the payment transaction;
confirming that the retrieved account identifier is included in a plurality of registered account identifiers stored within a memory device coupled to the enrichment services computer system; and
retrieving, from the memory device, the at least one of the virtual card mapping service, the transaction rules and limits service, and the alert notifications service associated with the payment card.
49.  (currently amended)  The non-transitory computer-readable storage media in accordance with Claim 45, wherein the second set of computer-executable instructions, when executed by the at least one second processor, further cause the at least one second processor to 
50.  (currently amended)  The non-transitory computer-readable storage media in accordance with Claim 45, wherein the second set of computer-executable instructions, when executed by the at least one second processor, further cause the at least one second processor to apply the at least one of the virtual card mapping service, the transaction rules and limits service, and the alert notifications service to the payment transaction by transmitting an alert notification to at least one of a computer device associated with the cardholder and a computer device associated with the requestor, wherein the alert notification causes the at least one of the computer device associated with the cardholder and the computer device associated with the requestor to display the alert notification.



Allowable Subject Matter
3.	Claims 31, 33-38, 40-45, and 47-50 are allowed.



4.	The following is an examiner’s statement of reasons for allowance for the Claims.  
	The claimed invention pertains to a method for applying payment services to a payment transaction over a first payment network using a payment services computer 
system hosted on a second payment network is provided.  The method includes 
receiving a service request at the payment services computer system from a 
requestor.  The service request has a first format that is readable by the 

services computer system, the payment services the service request is 
registered to receive.  The method includes processing the service request by 
applying the registered payment services to the service request.  The method 
includes generating, at the payment services computer system, a services 
response.  The services response is generated based on the registered payment 
services and the payment transaction data.  The method additionally includes 
transmitting the services response to at least one of the cardholder and the 
requestor. 
	Applicant’s invention describe specific technical problems that are solved by the present invention, including that “offer payment services for transactions 
originating on payment networks other than the payment network where the 
transaction originated” by applying off-network payment services to a payment transaction conducted over a first home network (Specification, paragraphs [0004]).
The closest prior art of record is US Pub No. 2012/0035946 B1 to Coyne, US Pub No. 2005/0121512 B1 to Wankmueller, and US Pub No. 2012/0143761 B1 to Doran et al.
5.	Coyne is directed to a payment system and method which works in order to facilitate collection of payments.
6.	Wankmueller discloses a system for conducting financial transactions is provided wherein payment cards have stored account information including a first portion readable by a first machine-readable technology and a second portion readable by a 
7.	Doran discloses a method for providing social network payments includes receiving a request to make a payment.  The request is associated with a social network payer and a social network payee.  It is determined that the social network payer is associated with a first payment provider identifier and an authorization token, and a second payment provider identifier for the social network payee is then retrieved using the authorization token.  An instruction to make a payment from the social network payer to the social network payee is then transmitted to a payment service provider.  The instruction includes a payment amount, the first payment provider identifier, and the second payment provider identifier.  A payment alert is also adapted for a payee social network associated with the social network payee, and the payment alert is send to a social network provider device associated with the payee social network. 
 
8. 	The instant application is distinguished from the prior art as fails to disclose, suggest or render obvious in combination with the prior art of, the steps of 
“transforming, by the transfer process module, the first service request to create a second service request that includes the request data, wherein the second service request has a second set of file characteristics including a second file name, a second file header, and a second file structure each formatted in accordance with the second 

receiving, at an enrichment services computer system hosted on the second interchange network, the second service request; generating, by the enrichment services computer system, a first service response that includes response data based on applying at least one of a virtual card mapping service, a transaction rules and limits service, and an alert notifications service to the payment transaction corresponding to the request data, wherein the first service response has a third set of file characteristics formatted in accordance with the second set of proprietary communications standards and not in accordance with the first set of proprietary communications standards;

receiving, at the transfer process module, the first service response;

transforming, by the transfer process module, the first service response to create a second service response that includes the response data, wherein the second service response has a fourth set of file characteristics formatted in accordance with the first set of proprietary communications standards and not in accordance with the second set of proprietary communications standards”, as recited in independent claims 31, 38, and 45.  Dependent claims are allowed for the same reasons as respective independent claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/K.T.P//KEVIN T POE/Examiner, Art Unit 3692   

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692